People ex rel., Calixte v Simpson (2019 NY Slip Op 08200)





People ex rel., Calixte v Simpson


2019 NY Slip Op 08200


Decided on November 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
COLLEEN D. DUFFY
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2019-11198

[*1]The People of the State of New York, ex rel., Joseph Calixte, Jr., petitioner, 
vTova B. Simpson, etc., et al., respondents.


Joseph Calixte, Jr., East Meadow, NY, petitioner pro se.

DECISION & JUDGMENT
Writ of habeas corpus, inter alia, in the nature of an application directing the immediate release of the petitioner, who is incarcerated in the Nassau County Correctional Facility.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner has failed to demonstrate his entitlement to immediate release (see People ex rel. Douglas v Vincent , 50 NY2d 901, 903).
The petitioner's remaining contentions are without merit.
MASTRO, J.P., DUFFY, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court